Title: To James Madison from Alexander J. Dallas, 14 May 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        Dr. Sir.
                        14 May 1815
                    
                    I am anxious to make our Army arrangement satisfactory, without taking too great a latitude in the discretion left to the Executive. I am afraid Genl. Jackson will be mortified, if Major Butler and Major Hayne are not noticed in some part of our arrangement; and I think we can manage the matter safely, by allowing an Adjutant General (Major Butler) to be provisionally retained for the Division of the South; and another (Major Hayne) to be provisionally retained for the Division of the North. The appointments are essential, in the first movements to organize the peace establishment; and it is clear that Congress must provide more effectually for a General Staff. If you approve of this alteration; my only remaining desideratum, will be an honorable subsistence for the gallant, and unfortunate, McPherson. Something will, perhaps, occur in the civil line, to gratify us in his case. I am, Dr Sir, most respectfully & faithfully, Yrs.
                    
                        A. J. DALLAS
                    
                